      Case 3:19-cv-01618-LC-HTC Document 30 Filed 06/01/20 Page 1 of 2
                                                                           Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

DION LATWON WINGATE, SR.,

      Plaintiff,

v.                                                  Case No. 3:19cv1618-LC-HTC

DEPUTY RICHARDS and
DEPUTY JENNINGS,

     Defendants.
_______________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated May 7, 2020 (doc. 28).            The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ Motion for Summary Judgment (doc. 17) is GRANTED.
      Case 3:19-cv-01618-LC-HTC Document 30 Filed 06/01/20 Page 2 of 2
                                                                    Page 2 of 2



      3.    The clerk shall close the file.

      DONE AND ORDERED this 1st day of June, 2020.




                                s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1618-LC-HTC
